DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot, over the limitation of “wherein the commands configure an operation support system (OSS) or a billing and operational support system (BOSS) operated on the core network entity according to the network configuration” , said limitation is newly added to the amended claims 1, 6 and 11 and has been addressed in the instant Office Action, as shown below, with newly identified prior art teaching from newly found reference, thus rendering said Applicant’s argument moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et. al. (US 20120135729, Chiou hereinafter) in view of Levine et. al. (US 9445421 B2, Levine hereinafter), Zeng et. al. (US 20160338107 A1, Zeng hereinafter) and  Zhu  et. al. (US 20140115131 A1, Zhu hereinafter).                                                                                                                                                                                                                                                                                                                                                               


 Chiou’s disclosure comprises the following: 

With respect to independent claims:

Regarding claim 1, A server (e.g. Fig. 3, server 35), comprising:
a communication transceiver, transmitting and receiving signals (e.g. Note that a server must have a communication transceiver to transmit and receive signals); and 
a processor (e.g. Note that a server must have a processor to perform processing of data), coupled to the communication transceiver, and configured for:
selecting at least one supported frequency band of a user equipment (UE) (e.g. aforesaid mobile phone) from a plurality of frequency spectrums (e.g. the frequency band in frequency spectrums associated with mobile networks 41, 42 and 43. Note that the UE must be supporting a frequency band in the frequency spectrums associated with the mobile networks 41, 42 and 43 so that it can register and/or scan the frequency spectrums);
determining frequency spectrum information, wherein the frequency spectrum information comprises the plurality of frequency spectrums possessed by at least two mobile networks (e.g. “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41“ [0031], which first RF channel is associated with a frequency spectrum possessed by the first mobile network. Furthermore, “the mobile device 31, 32, 33 scanning the second RF channel and obtaining the scanned data about the second mobile network 42, 43. …. the mobile device 31, 32, 33 stores the scanned data into a memory 313, 323, 333 furnished inside the mobile device 31, 32, 33 (step 244)….. the scanned data stored in the mobile device 31, 32, 33 is collected in order to be analyzed in the server 35 (step 245). Wherein, the scanned data either is collected by one of the following ways: I) the scanned data is sent by the mobile device to the server remotely (e.g., via internet, or via the first mobile network 41 or other network 34 connects to the server 35)” [0031]-[0033], which second RF channel is associated with a frequency spectrum possessed by the second mobile network and the plurality of frequency spectrums comprises the frequency spectrums associated with the first and second mobile networks. Note that the server must determine the frequency spectrum information comprising the plurality of frequency spectrums before generating a network configuration as discussed below according to the frequency spectrum information);
generating a network configuration according to the frequency spectrum information (e.g. “the scanned data can be used by the server to approximate the locations of cells or base stations of at least the second mobile network” claim 19, which approximating the location of cells is associated with generating the network configuration according to the frequency spectrum. Moreover, “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41” [0031], which reading network configuration by the mobile device is associated with the server generating the network configuration according to the frequency spectrum), the plurality of frequency spectrums are scanned for a network performance measurement of the UE (e.g. “One capability this patent is utilizing is the spectrum scan capability of the mobile phone (also referred as "mobile device" hereinafter). Most modem mobile phones are capable of scanning the spectrums they are designed to use, and they will utilize the scanned network information to determine camping on the network they are authorized to register. During the spectrum scan stage, though the mobile phones can not register to those networks they are not allowed to, they still can obtain certain information about those networks, including mobile network code (MNC), cell id, signal strength, interference, etc. Also, the normal behavior of the spectrum scan is that once the mobile phone found the network it's allowed to camp on, it will register to the network and keep listening to the radio frequency (RF) channels belong to that registered network” [0021], which signal strength and interference are associated with network performance measurement of the UE. Furthermore, “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks” [0002]), and the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks (e.g. “The method is implemented in a communication system that comprises at least a mobile device capable of registering to a first mobile network” [0006], which first mobile network is considered as the one subscribed mobile network); and 
transmitting, through the communication transceiver, the network configuration (e.g. “the mobile device reading network configuration of the first mobile network and camping on a first RF channel belonging to the first mobile network” [0010]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing selecting at least one supported frequency band of a user equipment (UE), Chiou is silent about selecting at least one supported frequency band of a user equipment (UE) from capacity information of the UE to be in a plurality of frequency spectrums, which however had been known in the art before the effective filing date of the claimed invention as shown by Zeng in a disclosure “DATA PROCESSING METHOD AND APPARATUS” (Title), wherein “sending, by the base station, a query message that carries an identifier of the UE to a core network device such as a mobility management entity (Mobility Management Entity, MME for short), and receiving a query response message returned by the core network device such as the MME, where the query response message includes the capability information of the UE, and the capability information of the UE also includes information such as a frequency band supported by the UE, bandwidth supported by the UE, and whether the UE supports dynamic frequency selection“ [0146]. Note that the MME is considered as the server of Chiou and thus the server has the capability information of the UE, the capability information is considered as the capacity information and the frequency band supported by the UE is considered as the at least one supported frequency band. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of selection of at least one supported frequency band of Chiou with Zeng’s capability information of the UE so that the frequency spectrum is more efficiently utilized.
It is noted further that while disclosing network configuration, Chiou is silent about wherein the network configuration is used by a cellular core network entity, generating commands according to the network configuration, transmitting the commands, wherein the commands are used by the core network entity, and wherein the commands configure an operation support system (OSS) operated on the core network entity according to the network configuration, which however had been known in the art before the effective filing date of the claimed invention as shown by Levine in a disclosure “System and method for managing frequency layer priority assignments within mobile wireless network radio interfaces” (Title), wherein “An Operating Support System (OSS) 122 serves as a central point for administration, management, and provisioning of all network elements, including the eNodeB macrocells 106a-f. Among other things, the OSS 122 administers the LTE radio access network (RAN) configuration specified for each of the macrocells 106a-f. Such priority settings are maintained, for example, on a per cell basis, using LTE nomenclature, for the macrocells 106a-f. The OSS 122 thereafter issues configuration update messages to individual ones of the macrocells 106a-f to implement the newly updated priority settings in the macrocells 106a-f. In the illustrative embodiment, the OSS 122 is configured to acquire performance measurements and any other current status information (provided to the SON server 100) bearing upon the: (1) triggering thresholds for newly updated priority settings, (2) the designation of new priority settings, and (3) keeping new settings (or reverting back to previous ones) in view of system operation (KPI) feedback. The performance information is obtained by the OSS 122 through a connection to the MME 110. The OSS 122 also communicates with the SON server 100 to provide the KPI and other status information to the SON server 100 and obtain the resulting radio frequency layer priority settings rendered by the SON server 100.” col. 6 lines 47- col. 7 line 3. Note that the OSS is operated on a cellular core network entity (as shown in Fig. 1) and uses the resulting radio frequency layer priority settings, which is associated with the network configuration and is obtained from the SON server, which SON server is considered as the server 35 of Chiou, and which obtaining the network configuration from the SON server is associated with configuring the OSS according to the network configuration and must be done through messages considered as commands generated at the SON server and transmitted by the SON server. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the use of the generated network configuration of Chiou by adding the OSS operated on a core network entity of Levine so that  “a system and method for managing radio frequency layer priority settings for radio access network nodes in a mobile wireless network” can be provided by a programmed server instead of manual intervention, col. 3 lines 25-35.
It is also noted that while disclosing network configuration, Chiou is in view of Levine is silent about generating a plurality of batch scripts, wherein each of the plurality of batch scripts records commands, and transmitting …….the plurality of batch scripts, wherein the plurality of batch scripts are used by the core network entity, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhu in a disclosure “Method and System for Managing Devices in Batches” (Title), wherein “the instruction is sent by an auto-configuration server, and receive a batch management command sent by the auto-configuration server; the sending unit is configured to send the information about commands supported by each device in the N devices in the network to the auto-configuration server, and send commands supported by one or more devices to the one or more devices in the N devices; and the data model generating unit is configured to: according to the received instruction of generating a data model corresponding to a common command that is sent by the auto-configuration server, generate the data model corresponding to the common command; and the auto-configuration server includes a receiving unit, a common command generating unit, and a sending unit, where the receiving unit is configured to receive information about commands supported by each device in N (N is a natural number that is greater than or equal to 2) devices in a network sent by a gateway; the common command generating unit is configured to generate a common command according to the information about commands supported by each device in the N devices; and the sending unit is configured to send an instruction of generating a data model corresponding to the common command to the gateway, and send a batch management command for the data model corresponding to the common command to the gateway” [0019]. Note that the batch management command is associated with a plurality of batch scripts of the command of Levine, which plurality of batch scripts is transmitted from the Auto-configuration server, which is considered as the server of Chiou, and the gateway is considered as the OSS, wherein each script is command associated with each of the N devices according to the network configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the network configuration of Chiou in view of Levine with the plurality of batch scripts of Zhu so that the system is more efficient with less overhead.
(Examiners Note: In addition to the above reference Zhu, other references, such as,  US 20030115304 A1 (see [0018]), US 20030126195 A1(see [0431]), US 8584142 B1 (see Abstract), also disclose the above for which Zhu was used).
Regarding claim 6,     A communication system, comprising:
a server (e.g. Fig. 3, server 35), selecting at least one supported frequency band of a user equipment (UE) from a plurality of frequency spectrums (e.g. the frequency band in frequency spectrums associated with mobile networks 41, 42 and 43. Note that the UE must be supporting a frequency band in the frequency spectrums associated with the mobile networks 41, 42 and 43 so that it can register and/or scan the frequency spectrums), 
determining frequency spectrum information (e.g. “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41“ [0031], which first RF channel is associated with a frequency spectrum possessed by the first mobile network.  Furthermore, “the mobile device 31, 32, 33 scanning the second RF channel and obtaining the scanned data about the second mobile network 42, 43. …. the mobile device 31, 32, 33 stores the scanned data into a memory 313, 323, 333 furnished inside the mobile device 31, 32, 33 (step 244)….. the scanned data stored in the mobile device 31, 32, 33 is collected in order to be analyzed in the server 35 (step 245). Wherein, the scanned data either is collected by one of the following ways: I) the scanned data is sent by the mobile device to the server remotely (e.g., via internet, or via the first mobile network 41 or other network 34 connects to the server 35)” [0031]-[0033], which second RF channel is associated with a frequency spectrum possessed by the second mobile network. Note that the server must determine the frequency spectrum information before generating a network configuration as discussed below according to the frequency spectrum information), 
generating a network configuration according to the frequency spectrum information (e.g. “the scanned data can be used by the server to approximate the locations of cells or base stations of at least the second mobile network” claim 19, which approximating the location of cells is associated with generating the network configuration according to the frequency spectrum. Moreover, “the mobile device 31, 32, 33 reading network configuration of the first mobile network 41 and camping on a first RF channel belonging to the first mobile network 41” [0031], which reading network configuration by the mobile device is associated with the server generating the network configuration according to the frequency spectrum), wherein the frequency spectrum information comprises the plurality of frequency spectrums supported by at least two mobile networks (e.g. the plurality of frequency spectrums comprises the frequency spectrums associated with the first and second mobile networks); and
the UE, performing a network performance measurement by scanning the plurality of frequency spectrums based on the frequency spectrum information  (e.g. “One capability this patent is utilizing is the spectrum scan capability of the mobile phone (also referred as "mobile device" hereinafter). Most modem mobile phones are capable of scanning the spectrums they are designed to use, and they will utilize the scanned network information to determine camping on the network they are authorized to register. During the spectrum scan stage, though the mobile phones can not register to those networks they are not allowed to, they still can obtain certain information about those networks, including mobile network code (MNC), cell id, signal strength, interference, etc. Also, the normal behavior of the spectrum scan is that once the mobile phone found the network it's allowed to camp on, it will register to the network and keep listening to the radio frequency (RF) channels belong to that registered network” [0021], which signal strength and interference are associated with network performance measurement of the UE. Furthermore, “The invention is related to a method that utilizes the spectrum scan capability of mobile phones to scan for competitors' and domestic roaming partners' networks in order to obtain the performance information regarding to the competitors' and domestic roaming partners' networks” [0002]), wherein the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks (e.g. “The method is implemented in a communication system that comprises at least a mobile device capable of registering to a first mobile network” [0006], which first mobile network is considered as the one subscribed mobile network).

It is noted that while disclosing selecting at least one supported frequency band of a user equipment (UE), Chiou is silent about selecting at least one supported frequency band of a user equipment (UE) from capacity information of the UE to be in a plurality of frequency spectrums, which however had been known in the art before the effective filing date of the claimed invention as shown by Zeng in a disclosure “DATA PROCESSING METHOD AND APPARATUS” (Title), wherein “sending, by the base station, a query message that carries an identifier of the UE to a core network device such as a mobility management entity (Mobility Management Entity, MME for short), and receiving a query response message returned by the core network device such as the MME, where the query response message includes the capability information of the UE, and the capability information of the UE also includes information such as a frequency band supported by the UE, bandwidth supported by the UE, and whether the UE supports dynamic frequency selection…… the base station determines, according to the capability information obtained in the foregoing step, whether the UE has the capability of supporting the U-LTE cell; and if the UE has the capability of supporting the U-LTE cell, the base station configures the U-LTE cell, for the UE“ [0146]-[0148]. Note that the combination of the MME and the base station is considered as the server of Chiou, the capability information is considered as the capacity information and the frequency band supported by the UE is considered as the at least one supported frequency band. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of selection of at least one supported frequency band of Chiou with Zeng’s capability information of the UE so that the frequency spectrum is more efficiently utilized.
It is also noted that while disclosing network configuration, Chiou is silent about server generating commands, according to the network configuration, a cellular core network entity, configured with the plurality of batch scripts to indicate the UE to configure with the frequency spectrum information, and wherein the commands configure an operation support system (OSS) operated on the core network entity according to the network configuration, which however had been known in the art before the effective filing date of the claimed invention as shown by Levine in a disclosure “System and method for managing frequency layer priority assignments within mobile wireless network radio interfaces” (Title), wherein “An Operating Support System (OSS) 122 serves as a central point for administration, management, and provisioning of all network elements, including the eNodeB macrocells 106a-f. Among other things, the OSS 122 administers the LTE radio access network (RAN) configuration specified for each of the macrocells 106a-f. Such priority settings are maintained, for example, on a per cell basis, using LTE nomenclature, for the macrocells 106a-f. The OSS 122 thereafter issues configuration update messages to individual ones of the macrocells 106a-f to implement the newly updated priority settings in the macrocells 106a-f. In the illustrative embodiment, the OSS 122 is configured to acquire performance measurements and any other current status information (provided to the SON server 100) bearing upon the: (1) triggering thresholds for newly updated priority settings, (2) the designation of new priority settings, and (3) keeping new settings (or reverting back to previous ones) in view of system operation (KPI) feedback. The performance information is obtained by the OSS 122 through a connection to the MME 110. The OSS 122 also communicates with the SON server 100 to provide the KPI and other status information to the SON server 100 and obtain the resulting radio frequency layer priority settings rendered by the SON server 100.” col. 6 lines 47- col. 7 line 3. Note that the OSS is operated on a cellular core network entity (as shown in Fig. 1) and uses the resulting radio frequency layer priority settings associated with the network configuration obtained from the SON server, which SON server is considered as the server 35 of Chiou, and which obtaining the network configuration from the SON server is associated with configuring the OSS according to the network configuration and must be done through messages considered as commands generated at the SON server, transmitted by the SON server and received by the OSS. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the use of the generated network configuration of Chiou by adding the OSS entity of Levine so that  “a system and method for managing radio frequency layer priority settings for radio access network nodes in a mobile wireless network” can be provided by a programmed server instead of manual intervention, col. 3 lines 25-35.
It is noted further that while disclosing network configuration, Chiou  in view of Levine is silent about generating a plurality of batch script, each of the plurality of batch scripts records commands, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhu in a disclosure “Method and System for Managing Devices in Batches” (Title), wherein “the instruction is sent by an auto-configuration server, and receive a batch management command sent by the auto-configuration server; the sending unit is configured to send the information about commands supported by each device in the N devices in the network to the auto-configuration server, and send commands supported by one or more devices to the one or more devices in the N devices; and the data model generating unit is configured to: according to the received instruction of generating a data model corresponding to a common command that is sent by the auto-configuration server, generate the data model corresponding to the common command; and the auto-configuration server includes a receiving unit, a common command generating unit, and a sending unit, where the receiving unit is configured to receive information about commands supported by each device in N (N is a natural number that is greater than or equal to 2) devices in a network sent by a gateway; the common command generating unit is configured to generate a common command according to the information about commands supported by each device in the N devices; and the sending unit is configured to send an instruction of generating a data model corresponding to the common command to the gateway, and send a batch management command for the data model corresponding to the common command to the gateway” [0019]. Note that the batch management command is associated with a plurality of batch scripts of the command of Levine, which plurality of batch scripts is transmitted from the Auto-configuration server, which is considered as the server of Chiou, and the gateway is considered as the OSS, wherein each script is command associated with each of the N devices according to the network configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of transmitting the network configuration of Chiou in view of Levine with the plurality of batch scripts of Zhu so that the system is more efficient with less overhead.
(Examiners Note: In addition to the above reference Zhu, other references, such as,  US 20030115304 A1 (see [0018]), US 20030126195 A1 (see [0431]), US 8584142 B1 (see Abstract), also disclose the above for which Zhu was used).
Regarding claim 11, A performance measurement method, comprising:
selecting at least one supported frequency band of a user equipment (UE)  from capacity information of the UE to be in a plurality of frequency spectrums;
determining frequency spectrum information, wherein the frequency spectrum information comprises the plurality of frequency spectrums supported by at least two mobile networks; 
generating a network configuration according to the frequency spectrum information, wherein the network configuration is used by a cellular core network entity, the plurality of frequency spectrums are scanned for a network performance measurement of the UE, and the UE is allowed to register to at least one subscribed mobile network of the at least two mobile networks; and
generating a plurality of batch scripts, wherein each of the plurality of batch scripts records commands according to the network configuration and is used by the cellular core network entity, 
wherein the commands configure an operation support system (OSS) operated on the core network entity according to the network configuration  (e.g. Note that this claim is similar to claim 1 except that it is a method claim whereas claim 1 is an apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Chiou in view of Levine, Zeng and Zhu further discloses the following (Note: unless mentioned otherwise references made below draw to Chiou): 

With respect to dependent claims:

Regarding claim 5, The server according to claim 1, wherein the processor is configured for: 
receiving, through the communication transceiver, a monitoring result of the network performance measurement based on the frequency spectrum information (e.g. “radio measurement” discussed below);
determining a location of the UE corresponding to the monitoring result (e.g. “position of the UE” discussed below); and
comparing the monitoring result of the at least two mobile networks at the location (e.g. “Another method is to utilize the mobile network information to locate the mobile phone. Certain network measurement information which is available when the mobile phone is in active mode, i.e. connected to the mobile network, can be helpful for calculating the location. For example, "radio measurement" is one of the network measurement information that is useful for calculating the location of mobile device. The position of mobile device can be calculated based on radio measurement (such as but not limited to: RSCP, EcNo, propagation delay, TM-offset, chip, etc.) either on the mobile device side, or on the server side. It's also possible to transmit radio measurement from the mobile device to the server, and then calculate the position based on the radio measurement on the server” [0026]. Note that aforesaid generating a network configuration must be based on comparing the monitoring result at the location).
Regarding claim 10, The communication system according to claim 6, wherein the server receives a monitoring result of the network performance measurement based on the frequency spectrum information from the UE, determine a location of the UE corresponding to the monitoring result, and compares the monitoring result of the at least two mobile networks at the location (e.g. Note that this claim is similar to claim 5 except that it is a system claim wherein the function is done by the server, whereas claim 5 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 5 applies here as well).
Regarding claim 15, The performance measurement method according to claim 11, wherein after the step of generating the network configuration, further comprising:
receiving a monitoring result of the network performance measurement based on the frequency spectrum information;
determining a location of the UE corresponding to the monitoring result; and comparing the monitoring result of the at least two mobile networks at the location (e.g. Note that this claim is similar to claim 5 except that it is a performance measurement method claim, whereas claim 5 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 5 applies here as well).


Claims 2-3, 7-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Levine, Zeng and Zhu as applied to claims 1, 6 and 11 above, and further in view of Mo et. al. (US 20150359027 A1, MO hereinafter).

Chiou in view of Levine, Zeng and Zhu further discloses the following (Note: unless mentioned otherwise references made below draw to Chiou): 

Regarding claim 2, The server according to claim 1, wherein the processor is configured for: 
selecting at least one of a plurality of frequency bands (e.g. frequency spectrums associated with frequency bands of aforesaid first and second RF channels) in a region as the plurality of frequency spectrums.
It is noted that while disclosing frequency band, Chiou is silent about licensed frequency bands, which however had been known in the art before the effective filing date of the claimed invention as shown by Mo in a disclosure “Networking method for mobile terminals and mobile terminal”, wherein “A networking method for mobile terminals, comprising: dividing a frequency spectrum resource suitable for operation in a mobile communication network into three kinds of frequency bands: a Commercial Frequency Band (CB), a Licensed Frequency Band (LB), and an Unlicensed Frequency Band (UB); and establishing, by a calling mobile terminal, a radio communication connection with a called mobile terminal on the CB or the LB or the UB; wherein the calling mobile terminal and the called mobile terminal are implemented by a Software Defined Radio (SDR) way” claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art to modify frequency spectrum of Chiou with the licensed frequency spectrum of Mo so that “frequency spectrum resource utilization rate is improved” [0034].
Chiou in view of Levine, Zeng, Zhu and Mo further discloses the following (Note: unless mentioned otherwise references made below draw to Choiu):
Regarding claim 3, The server according to claim 2, wherein the plurality of frequency spectrums comprise all of the plurality of licensed frequency bands (e.g. MO: aforesaid licensed frequency band. Note that it is a design choice to select all of the licensed frequency band).

Regarding claim 7, The communication system according to claim 6, wherein the server selects at least one of a plurality of licensed frequency bands in a region as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 2 except that it is a system claim wherein the function is done by the server, whereas claim 2 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 8, The communication system according to claim 7, wherein the plurality of frequency spectrums comprise all of the plurality of licensed frequency bands (e.g. Note that this claim is similar to claim 3 except that it is a system claim wherein the function is done by the server, whereas claim 3 is an apparatus claim wherein the function is also done by the server, and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 12, The performance measurement method according to claim 11, wherein the step of determining the frequency spectrum information comprises:
selecting at least one of a plurality of licensed frequency bands in a region as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 2 except that it is a performance measurement method claim, whereas claim 2 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 13, The performance measurement method according to claim 12, wherein the step of selecting the at least one of the plurality of licensed frequency bands comprising:
selecting all of the plurality of licensed frequency bands as the plurality of frequency spectrums (e.g. Note that this claim is similar to claim 3 except that it is a performance measurement method claim, whereas claim 3 is an apparatus claim wherein the same performance measurement method is done by the server, and thus the same reasoning as applied to claim 3 applies here as well).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411